DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-5, filed April 22, 2021, which are pending in this application.
Drawings
The drawings are objected to because it is unclear as to what the top cover “106” is as 106 in Fig. 1 just appears to be pointing to an upper portion of the inside of the sleeves.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second drawstring” (claim 1; Examiner notes that 110 is shown in the Figs, however it cannot be determined how this can be a drawstring as there is no mechanism for showing how 110 can be pulled to tighten an opening) and the “locking mechanism” (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100 (Fig. 1), 200 (Fig. 1), 105 (Fig. 2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation "the distal edge" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the circumference" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking mechanism” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 (and claim 4 for depending from a rejection claim) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites, “a locking mechanism” which has been interpreted under 35 USC 112(f) which requires corresponding structure in the written description, however no corresponding structure can be found within the written description.  Para. 0014 recites, “In a preferred embodiment, the adjuster 116 may have a locking mechanism, so as to secure the string length once properly adjusted to match the dimensions of the bottom portion of the footwear” and para. 0015 recites, “For example, some embodiments of the footwear pouch assemblies of the present disclosure may include only the pair of pouches and the drawstring that connects the pair of pouches to the exclusion of other components and/or structures. In those embodiments, the pair of pouches may include only the sleeves, drawstring and adjuster (or locking mechanism) to constrict the opening in the pouches to the exclusion of other components and/or structures”, but no there is no other mention of the locking mechanism in the specification and therefore no description of the structure of the locking mechanism.  Therefore, this limitation fails to comply with the requirement for written description.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 (and claim 5 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it recites, “A footwear pouch assembly for a pair of footwear each having a top portion, a bottom portion, and a shaft having a length and between the top and bottom portions”.  It is unclear if each is referring to the pouch assembly and the footwear or if each is referring to the shoes within the pair of footwear.  Examiner respectfully suggests amending to recite, “A footwear pouch assembly for a pair of footwear, the pair of footwear 
	Claim 1 is indefinite as it recites, “the top cover having dimensions equal to the circumference of the top portion distal end”.  There is insufficient antecedent basis for this limitation in the claim and as a “distal edge” of the top portion was previously claimed, it is unclear if “the top portion distal end” is referring to the “distal edge” or to another structure.
The term “slightly” in claim 1is a relative term which renders the claim indefinite. The term “slightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore it is unclear as to what how long the first drawstring can be and still be considered “slightly” greater than the circumference of the bottom opening.
Claim 2 is indefinite as it recites, “wherein the pouch is constructed from nylon.”  As a “pair of pouches” was previously claimed, it is unclear which pouch is being referred to.
Claim 3 is indefinite as it recites, “a locking mechanism” which has been interpreted under 35 USC 112(f).  However, as no corresponding structure is present in the specification, it is unclear as to what structure can be included or excluded by the claim.
Claim 4 is indefinite as it recites, “the drawstring”.  As claim 1 recites “a first drawstring” and “a second drawstring”, it is unclear which drawstring is being referred to in claim 4.  For purposes of examination, Examiner has interpreted claim 4 to be referring to the first drawstring.
Claim 4 is indefinite as it recites, “wherein upon locking the closing assembly, the dimensions of the drawstring will correspond to the bottom portion of the footwear.”  As the drawstring appears to be longer than the circumference of the bottom of the footwear in Figs. 1-5, it is unclear how when locked, the dimensions of the drawstring correspond to the bottom portion of the footwear.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 (as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2017/0311654).
Regarding claim 1, Miller discloses a footwear pouch assembly (Figs. 9-10) for a pair of footwear each having a top portion, a bottom portion, and a shaft having a length and between the top and bottom portions (All statements of intended use such as “for a footwear each having….” have been fully considered. However, they are deemed to not impose any structural limitations that distinguish over the cited references.  And Examiner notes that boots are a type of footwear that commonly has each of these portions), the footwear pouch assembly comprising: (a) a pair of pouches (a pair of pouches can be seen in Fig. 9, one for each leg) each having a top portion (see annotated Fig. 10), a bottom opening (opening within 3 when elastic 23 is not pulled and it can be seen from Fig. 9 that there is an opening), a length between the top portion and bottom opening (see annotated Fig. 10), and a top cover (1, considered a cover as it can be closed via 18/23 to cover the top portion of the pouch) at the distal edge of the top portion (see annotated Fig. 10), the top cover having dimensions equal to the circumference of the top portion distal end (as can be seen in annotated Fig. 10) and larger than the top portion of the footwear (as the dimensions of the top cover would be larger than the top of the boot shaft of at least one pair of boots), and the length of the pouch is similar to the length of the shaft of the footwear (as at least one pair of boots can have a shaft with a similar length); (b) a closing assembly (18/23) along the bottom opening of each of the pair of pouches (as can be seen in Fig. 10), the closing assembly including a first drawstring (23) having a length slightly greater than the circumference of the bottom opening (as can be seen in Fig. 10, the length of the bottom 23 can be considered slightly greater than the circumference as it extends through the casing of 3), and an adjuster (cord-lock 18) configured to tighten the first drawstring around the bottom portion of the footwear (as disclosed in para. 0044, the cordlock secures the elastic drawstring and cord-locks are known to adjust the length of the drawstring around a given item such as the bottom portion of the footwear); and (c) a second drawstring (23 within top cover 1) connecting the pouches (as 23 of the pouches can be tied together) and having a length sufficient to allow the footwear to be stored in an upright, side-by-side orientation (as when 23 on each pouch is tied together, it has a length that is capable of allowing at least one pair of boots to be upright and side by side).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 1 above, and further in view of Dzielak (US 5815948).
Regarding claim 2, Miller discloses all the limitations of claim 1 about does not expressly disclose wherein the pouch is constructed from nylon.
Dzielack teaches pouches that extend around the bottom of the legs and the shaft of boots wherien the pouch (10) is constructed from nylon (see col. 2, lines 35-40).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the pouches of Miller of nylon as taught by Dzielack as nylon is known to be exceptionally strong, relatively resistant to abrasion and moisture absorptivity, long-lasting, resistant to chemicals, elastic, and easy to wash.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.

Claims 3-5 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 1 above, and further in view of Rao (US 2017/0071265).
	Regarding claim 3, Miller discloses all the limitations of claim 1 above,  and wherein the adjuster (18) is a cordlock, but does not give any details about the cordlock and therefore does not expressly disclose wherein the adjuster includes a locking mechanism.
	Rao teaches a garment holder with a drawstring (24) and an adjuster (cordlock 30), wherein the adjuster includes a locking mechanism (plunger 32 which locks the cord in place when not depressed, see col. 2 line 6 to col. 3, line 2; Examiner notes “locking mechanism” has been interpreted under 35 USC 112(f) and rejected under 35 USC 112(a) and (b) as no structure has been provided by Applicant, therefore, as best as can be understood by Examiner, the plunger of Rao can be considered a locking mechanism as it prevents the cordlock from moving along the cord).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a locking mechanism in the adjuster of Miller as taught by Rao in order to offer the wearer a convenient way to adjust the drawstring.
	Regarding claim 4, the modified assembly of Miller discloses, as best as can be understood by Examiner, wherein upon locking the closing assembly (when the drawstring is tightened and the plunger 32 of Rao is not depressed), the dimensions of the drawstring will correspond to the bottom portion of the footwear (as at least the portion of the drawstring on one side of the cord lock is capable of being the same dimension as a bottom portion of a boot when tightened around the bottom portion of the boot).
	Regarding claim 5, Miller discloses all the limitations of claim 1 above,  and wherein the adjuster (18) is a cordlock, but does not give any details about the cordlock and therefore does not expressly disclose wherein the adjuster is constructed from plastic.
 Rao teaches a garment holder with a drawstring (24) and an adjuster (cordlock 30), wherein the adjuster is constructed from plastic (see col. 2, lines 60-65 where 30 is made from nylon and nylon is a known as a thermoplastic).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the adjuster of Miller of nylon as taught by Rao as nylon is known to be a tough thermoplastic with outstanding wear properties. Nylon is easy to machine and has high abrasion and impact resistance. It has excellent tensile and compressive strength and is an excellent electrical insulator.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.

    PNG
    media_image1.png
    1029
    672
    media_image1.png
    Greyscale

Annotated Fig. 10 (Miller)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are lower leg covers and shoe bags analogous to Applicant’s disclosed invention.  For example, Rorie (US 20115/0230574) shows a side by side show bag, and Chou (US 8931672) shoes a side by side shoe bag with openings at the bottom.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732